                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                               BIG STONE GAP DIVISION

The Clinch Coalition, et al.,                )   Case No. : -cv- -JPJ-PMS
                                             )
         Plaintiffs,                         )
                                             ) MOTION TO PERMIT SARA
v.                                           ) GHAFOURI TO APPEAR PRO HAC
                                               VICE
                                             )
The United States Forest Service, et al.,    )
                                             )
       Defendants,                           )
                                             )
and                                          )
                                             )
American Forest Resource Council,            )
Federal Forest Resource Coalition, and       )
American Loggers Council,                    )
                                             )
       Intervenor-Defendants.                )



       Defendant-intervenors American Forest Resource Council et al., by and through

their attorney of record, Jay C. Johnson, respectfully move for permission for Sara Ghafouri

to appear pro hac vice in this matter in compliance with W.D. Va. Gen. R. 6(d). Ms.

Ghafouri is an attorney in the office of the American Forest Resource Council located at

      N.E. Multnomah, Suite            , Portland, OR              .       Her e-mail address is

sghafouri@amforest.org and her telephone number is (           )       -      . Ms. Ghafouri is not

a resident of this district and does not have an office in this district for the practice of law.

       Ms. Ghafouri is not qualified and licensed to practice under the laws of Virginia.

However, she is qualified and licensed to practice before the Supreme Court of Oregon

(OSB #         ), United States Courts of Appeals for the Ninth Circuit and District of
Columbia Circuit, and the United States District Court for the District of Oregon and

remains in good standing in all such courts.

       Ms. Ghafouri has not previously applied for admission pro hac vice in this Court.

This admissions pro hac vice is only for the conduct of this case in which Ms. Ghafouri is

associated and which is now pending before the Court.

       Attached is a Proposed Order admitting Ms. Ghafouri to appear and sign pleadings

in this case pro hac vice as counsel for Defendant-Intervenors.

       Respectfully submitted this   rd   day of July,    .


                                                    By: /s/ Jay C. Johnson
                                                    Jay C. Johnson
                                                    Virginia Bar #47009
                                                    VENABLE LLP
                                                    600 Massachusetts Avenue, NW
                                                    Washington, DC 20001
                                                    jcjohnson@venable.com
                                                    (202) 344-4000
                                                    (202) 344-8300 (fax)
                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was served via CM/ECF system

to the parties of record on this     rd   day of July,      .


                                                         /s/ Jay C. Johnson
                                                         Jay C. Johnson
